Citation Nr: 0200290	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date than June 4, 
1997, for the grant of service connection for a hammertoes 
deformity and hallux valgus of the right foot.  

2.  Entitlement to an earlier effective date than June 4, 
1997, for the grant of service connection for a hammertoes 
deformity and hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
February 1965. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to an earlier effective date than June 4, 1997, 
for the grant of service connection for a hammertoes 
deformity and hallux valgus of the right foot, and service 
connection for a hammertoes deformity and hallux valgus of 
the left foot.  

Although the veteran did have a claim for an earlier 
effective date for a TDIU in appellate status, in an August 
2000 statement, he asked that his claim for individual 
unemployability be withdrawn.   


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  In an October 1999 rating decision, the RO granted 
service connection for a hammertoes deformity and hallux 
valgus of the left foot and for a hammertoes deformity and 
hallux valgus of the right foot, assigning 10 percent ratings 
for each disability effective August 26, 1999.  

3.  In a later October 1999 rating decision, the RO granted 
increased ratings to 30 percent for hammertoes deformity and 
hallux valgus deformities of each foot, effective June 4, 
1997.  

4.  The veteran did not raise claims of service connection 
for hammertoes or hallux valgus deformities until August 26, 
1999.  


CONCLUSIONS OF LAW

1.  An effective date earlier than June 4, 1997, for service 
connection for a hammertoes deformity and hallux valgus of 
the right foot is not warranted.  38 U.S.C.A. § § 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).

2.  An effective date earlier than June 4, 1997, for service 
connection for a hammertoes deformity and hallux valgus of 
the left foot is not warranted.  38 U.S.C.A. § § 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
July 1963 for an infected foot and athlete's foot.  He was 
seen again in October 1964 for severe athlete's foot and 
blisters.  

In a May 1972 claim, the veteran claimed service connection 
for a foot disability.  On the application form, in the blank 
calling for a statement as to the disease or injury for which 
the claim was being filed, the veteran wrote "Infection left 
foot."  

The veteran was seen in June 1972 for abscesses and fungal 
infections of his feet, as well as an infected callous of his 
foot.  

In a July 1972 rating decision, the RO denied the veteran's 
claim of service connection for a foot infection.  

In an August 1975 statement, the veteran wrote that he had 
been troubled with a chronic foot condition which developed 
while in service.  He wrote that it was treated while in 
service.  

VA treatment records were submitted from June and August 
1981.  They show that the veteran was seen for fungus on his 
feet.  

In an August 1983 statement, the veteran requested to reopen 
his claim for service connection on both of his feet.  

The veteran underwent a VA examination in March 1984.  
Diagnoses were dermatophytosis (tinea pedis and tinea 
cruris), painful callouses, and a wart.  

In a May 1984 rating decision, the RO granted service 
connection for dermatophytosis with callouses of the feet.  

In an August 1984 statement, the veteran described itching, 
burning, and sharp pains in his feet.  

In a separate August 1984 statement, the veteran indicated 
that his feet hurt, especially on the bottom, and around the 
bunioned areas.  He wrote that the ache was an unbearable 
pain, and that walking was sometimes impossible.  

In a September 1984 substantive appeal, the veteran requested 
a larger percentage on "feet, fungus, rash".  

The veteran was afforded a hearing before the RO in October 
1984, a transcript of which has been associated with the 
claims folder.  No mention was made of hallux valgus or 
hammertoes.  

In a November 1984 rating decision, the RO denied the 
veteran's claim for an increased rating for his 
dermatophytosis with callouses of the feet from 30 percent.  

In a letter received on December 4, 1984, Dr. R. M. wrote 
that the veteran had a 10 percent disability on each foot due 
to his musculoskeletal changes and adaptations to his 
activities in foot gear that he wore in the military.  He 
wrote that another 5 percent was being given for his pes 
planus condition which had been aggravated by his activities 
and shoe gear in the military.  The doctor wrote that the x-
rays confirmed the diagnosis of hallux abductor valgus with 
bunion deformity, pes planus, and plantar flex metatarsals of 
the 2nd left and 3rd right.  

In an August 1996 statement, the veteran requested a re-
evaluation of his service-connected disabilities for his 
feet, fungus, callosities, and skin condition.  

At a June 4, 1997, VA examination, the examiner provided an 
impression of symptomatic feet with bilateral hallux valgus 
with bunion and hammertoes.  

In an August 26, 1999, letter, the veteran wrote that he 
wished to claim service connection for the bone abnormalities 
in his feet, as well as the calluses which were the result of 
the bone abnormality.  He wrote that his feet had been 
damaged severely due to foot gear and the amount of walking, 
running, and job assignments he held while a paratrooper.  

In an October 1999 rating decision, the RO granted service 
connection for a hammertoes deformity and hallux valgus of 
the left foot and for a hammertoes deformity and hallux 
valgus of the right foot, assigning 10 percent ratings for 
each disability effective August 26, 1999.  

In a later October 1999 rating decision, the RO granted 
increased ratings to 30 percent for hammertoes deformity and 
hallux valgus deformities of each foot, effective June 4, 
1997.  

In an August 2000 document, the veteran requested that his 
claim for TDIU be withdrawn and a new claim filed for an 
earlier retroactive date for the upgrade of his skin and bone 
abnormalities of the feet.  He requested that dates be 
considered as to when the bone abnormalities were first 
discovered.  He wrote that the military separation papers 
noted foot problems, and that later, the foot problems were 
described as a foot condition and or bilateral foot problems.  

In March 2001, the veteran's representative claimed that an 
earlier effective date was warranted because he had submitted 
a well-grounded claim in 1983.  He contended that since the 
VA was treating him that it should have known of the 
deformities in his feet at that time.  He wrote that Holland 
v. Brown should have been considered.  

In the veteran's July 2001 appeal, he wrote that the 
inextricably intertwined claims relating to foot trouble, a 
foot condition, a bilateral foot condition, or a bone 
abnormality were one.  He wrote that there was a failure of 
the duty to assist after his condition was established in 
1983.  He noted that the RO stated that there were too many 
complications in the records for it to interpret.  


Analysis

The veteran claims that he is entitled to an effective date 
earlier than June 4, 1997, for the grant of service 
connection for hammertoes deformities and hallux valgus of 
both the right and left foot.  The veteran has been informed 
of the evidence necessary to substantiate his claim and 
provided an opportunity to submit such evidence.  Moreover, 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran has been examined by the VA in connection with his 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified as 
amended at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  Accordingly, it is not necessary to 
remand the claim for development under the provisions of the 
VCAA.

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b)(1) (West 1991); 38 C.F.R. 
§ 3.400 (b)(2) (2001).  Any communication from or action by a 
veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim. 
38 C.F.R. § 3.155 (2001).

Since the veteran did not file a claim of service connection 
for foot disabilities other than dermatophytosis with 
callouses within one year from his release from service in 
February 1965, pursuant to 38 C.F.R. § 3.400 (b) (1), the 
correct effective date would be the later date of either the 
date he filed a claim of service connection for his foot 
disabilities other than dermatophytosis, or the date that 
entitlement arose.  The veteran filed a claim for service 
connection for bone abnormalities of the feet, i.e., 
hammertoes and hallux valgus, on August 26, 1999.  He had 
already been granted service connection for dermatophytosis 
with callouses of the feet in May 1984.  Based on the of the 
application, an effective date earlier than June 4, 1997, is 
not warranted.

Although the veteran submitted a statement in August 1996 
regarding his feet, he did not request service connection for 
his hammertoes or hallux valgus in such statement.  Rather, 
he requested a re-evaluation (emphasis added) of his service-
connected disabilities, which he described as "Feet-fungus-
Calousities [sic]-Skin condition-left knee-right knee-lower 
back-stemming from callouses on my feet."  From this 
statement, it can not reasonably be concluded that the 
veteran was raising a claim of service connection for a foot 
disability other than his already service-connected 
dermatophytosis with callouses.  Although it may be argued 
that entitlement arose earlier than June 1997 based on the 
medical evidence of record, the date of receipt of the claim 
is the later of the two dates and, according to 38 C.F.R. 
§ 3.400 (b)(2), the date of receipt of claim represents the 
proper effective date for the grant of service connection.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits if the report relates to a 
disability which may establish entitlement, but only in a 
claim for increase or to reopen .  38 C.F.R. § 3.157.  

Regarding the grant of service connection for hammertoes and 
hallux valgus of the right and left feet, the veteran claims 
that he should be granted an earlier effective date back to 
1983.  While it is true that in August 1983, the veteran 
requested to reopen his claim for service connection for his 
"feet," the veteran had not previously raised a claim for a 
foot disability other than a foot infection.  So when the 
veteran requested that his claim be reopened in August 1983, 
it simply can not be construed that he was raising a claim 
for anything other than his previously denied foot infection.  
Regarding his feet, he was seen in service for an infected 
foot, but not for anything else.  When he was granted service 
connection for his hammertoes and hallux valgus in October 
1999, it was determined that these disabilities stemmed from 
the boots he wore in service, not from any foot infections.  

Another argument for a possible earlier effective date is the 
fact that Dr. R. M. indicated in a December 1984 letter that 
the veteran had a 10 percent disability on each foot due to 
his musculoskeletal changes and adaptations to his activities 
in foot gear that he wore in the military.  Furthermore, the 
doctor wrote that x-rays confirmed a diagnosis of hallux 
abductor valgus with bunion deformity, pes planus, and 
plantar flex metatarsals.  

However, "[t]he mere presence of the medical evidence [in the 
record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Brannon 
v. West, 12 Vet. App. 32, 35.  The Court of Appeals for 
Veterans Claims has recently emphasized this point: "[T]he 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection [between a claimed disorder and a service-
connected disorder], but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA. [Case citations omitted]  Furthermore, because 
the appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim."  See 38 C.F.R. § 3.157, 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).

While it is true Dr. R. M. wrote in December 1984 that the 
veteran had hallux valgus, and that the veteran's 
musculoskeletal changes in his feet were due to foot gear he 
wore while in the military, this letter can not be construed 
as a claim for service connection for hallux valgus or 
hammertoes.  This is because 38 C.F.R. §3.157 (b) only 
permits a medical report to be accepted as an informal claim 
for increased benefits or as an informal claim to reopen.  
Brannon, 12 Vet. App. at 35.  Since service connection had 
not been granted or previously denied for hallux valgus or 
hammertoes, Dr. R. M.'s letter can not be considered an 
informal claim for hallux valgus or hammertoes.  As noted 
above, the veteran did not file a claim of service connection 
for hallux valgus or hammertoes until August 26, 1999.

The veteran claims that Holland v. Brown, 6 Vet. 443 (1994) 
should have been considered.  Holland v. Brown discusses 
inextricably intertwined claims but does not apply to the 
veteran's case, as it has been determined that the veteran 
had not raised a claim of service connection for hallux 
valgus or hammertoes in 1983 or 1984, when he raised a claim 
for service connection for a foot infection.  As noted above, 
the first time that the veteran raised a claim for hallux 
valgus or hammertoes was not until August 1999.  While it may 
be debated whether the correct effective date should have 
been August 1999 or June 4, 1997, the record provides no 
basis for an effective date earlier than June 1997.  Since 
the veteran did not raise a claim of service connection for a 
hammertoes deformity and hallux valgus of the right and left 
feet before August 1999, the proper effective date for the 
grant of service connection for a hammertoes deformity and 
hallux valgus of the right and left feet can be no earlier 
than June 4, 1997.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  In reaching this decision, it 
is determined that the preponderance of the evidence is 
against the claim and, thus, there is no doubt to be resolved 
in favor of the veteran.  


ORDER

An effective date earlier than June 4, 1997, for the grant of 
service connection for a hammertoes deformity and hallux 
valgus of the right foot is denied.

An effective date earlier than June 4, 1997, for the grant of 
service connection for a hammertoes deformity and hallux 
valgus of the left foot is denied.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



